Exhibit 10.1

MARVELL TECHNOLOGY GROUP, LTD.

2007 DIRECTOR STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED OCTOBER 19, 2007


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS 2007 DIRECTOR STOCK
INCENTIVE PLAN ARE TO ATTRACT AND RETAIN THE BEST AVAILABLE PERSONNEL FOR
SERVICE AS OUTSIDE DIRECTORS (AS DEFINED HEREIN) OF THE COMPANY, TO PROVIDE
ADDITIONAL INCENTIVE TO THE OUTSIDE DIRECTORS OF THE COMPANY TO SERVE AS
DIRECTORS, AND TO ENCOURAGE THEIR CONTINUED SERVICE ON THE BOARD.


2.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS WILL
APPLY:


(A)           “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS WILL
ADMINISTER THE PLAN IN ACCORDANCE WITH SECTION 4 HEREOF.


(B)           “ANNUAL GENERAL MEETING” MEANS THE COMPANY’S ANNUAL MEETING OF
SHAREHOLDERS.


(C)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.


(D)           “AWARD” INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER THE PLAN OF
OPTIONS, PERFORMANCE SHARES, PERFORMANCE UNITS, STOCK APPRECIATION RIGHTS,
RESTRICTED STOCK, OR RESTRICTED STOCK UNITS.


(E)           “AWARD AGREEMENT” MEANS THE WRITTEN OR ELECTRONIC AGREEMENT
SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH AWARD GRANTED UNDER
THE PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN.


(F)            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(G)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:


(I)    ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 OF THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY THE
COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


(II)   THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR


(III)  THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY
OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN
THE VOTING


 

--------------------------------------------------------------------------------



SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT LEAST FIFTY PERCENT (50%)
OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR
SUCH SURVIVING ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION.


(IV)  A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A TWO (2) YEAR
PERIOD, AS A RESULT OF WHICH LESS THAN A MAJORITY OF THE DIRECTORS ARE INCUMBENT
DIRECTORS.


(H)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE TO A SECTION OF THE CODE HEREIN WILL BE A REFERENCE TO ANY SUCCESSOR
OR AMENDED SECTION OF THE CODE.


(I)            “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS OR OF OTHER
INDIVIDUALS SATISFYING APPLICABLE LAWS APPOINTED BY THE BOARD IN ACCORDANCE WITH
SECTION 4 HEREOF.


(J)            “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


(K)           “COMPANY” MEANS MARVELL TECHNOLOGY GROUP LTD., A BERMUDA
CORPORATION.


(L)            “CONSULTANT” MEANS ANY NATURAL PERSON, INCLUDING AN ADVISOR,
ENGAGED BY THE COMPANY OR A PARENT OR SUBSIDIARY OF THE COMPANY TO RENDER
SERVICES TO SUCH ENTITY.


(M)          “DIRECTOR” MEANS A MEMBER OF THE BOARD.


(N)           “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE.


(O)           “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY.  NEITHER
SERVICE AS A DIRECTOR NOR THE PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY WILL
NOT BE SUFFICIENT IN AND OF ITSELF TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.


(P)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(Q)           “EXCHANGE PROGRAM” MEANS A PROGRAM UNDER WHICH (I) OUTSTANDING
AWARDS ARE SURRENDERED OR CANCELLED IN EXCHANGE FOR AWARDS OF THE SAME TYPE
(WHICH MAY HAVE LOWER EXERCISE PRICES AND DIFFERENT TERMS), AWARDS OF A
DIFFERENT TYPE, AND/OR CASH, (II) PARTICIPANTS WOULD HAVE THE OPPORTUNITY TO
TRANSFER ANY OUTSTANDING AWARDS TO A FINANCIAL INSTITUTION OR OTHER PERSON OR
ENTITY SELECTED BY THE ADMINISTRATOR, AND/OR (III) THE EXERCISE PRICE OF AN
OUTSTANDING AWARD IS REDUCED.  THE ADMINISTRATOR WILL DETERMINE THE TERMS AND
CONDITIONS OF ANY EXCHANGE PROGRAM IN ITS SOLE DISCRETION, HOWEVER IF AN AWARD
IS EXCHANGED FOR AN AWARD WITH A LOWER EXERCISE PRICE OR THE EXERCISE PRICE OF
AN OUTSTANDING AWARD IS REDUCED, SHAREHOLDER APPROVAL MUST BE OBTAINED IN
ADVANCE.

 

2

--------------------------------------------------------------------------------


 


(R)            “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF A SHARE
OF COMMON STOCK DETERMINED AS FOLLOWS:


(I)            IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE
OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ GLOBAL
MARKET, THE NASDAQ GLOBAL SELECT MARKET OR THE NASDAQ CAPITAL MARKET, ITS FAIR
MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR, IF NO CLOSING
SALES PRICE WAS REPORTED ON THAT DATE, AS APPLICABLE, ON THE LAST TRADING DATE
SUCH CLOSING SALES PRICE WAS REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM ON
THE DAY OF DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER
SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;


(II)           IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR MARKET VALUE
SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE COMMON STOCK
ON THE DAY OF DETERMINATION (OR, IF NO BIDS AND ASKS WERE REPORTED ON THAT DATE,
AS APPLICABLE, ON THE LAST TRADING DATE SUCH BIDS AND ASKS WERE REPORTED); OR


(III)          IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD FAITH BY THE
ADMINISTRATOR.


(S)           “INCUMBENT DIRECTOR” MEANS A DIRECTOR WHO EITHER (A) IS A DIRECTOR
AS OF THE EFFECTIVE DATE OF THE PLAN, OR (B) IS ELECTED, OR NOMINATED FOR
ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE
DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION (BUT WILL NOT INCLUDE AN
INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN CONNECTION WITH AN ACTUAL OR
THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS TO THE COMPANY).


(T)            “INSIDE DIRECTOR” MEANS A DIRECTOR WHO IS AN EMPLOYEE.


(U)           “NONSTATUTORY STOCK OPTION” MEANS AN OPTION THAT BY ITS TERMS DOES
NOT QUALIFY OR IS NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


(V)           “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


(W)          “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.  ALL
OPTIONS GRANTED UNDER THE PLAN WILL BE NONSTATUTORY STOCK OPTIONS.


(X)            “OUTSIDE DIRECTOR” MEANS A DIRECTOR WHO HAS NOT BEEN AN EMPLOYEE.


(Y)           “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(Z)            “PARTICIPANT” MEANS THE HOLDER OF AN OUTSTANDING AWARD.

 

3

--------------------------------------------------------------------------------


 


(AA)         “PERFORMANCE SHARE” MEANS AN AWARD DENOMINATED IN SHARES WHICH MAY
BE EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER
VESTING CRITERIA AS THE ADMINISTRATOR MAY DETERMINE PURSUANT TO SECTION 13.


(BB)         “PERFORMANCE UNIT” MEANS AN AWARD WHICH MAY BE EARNED IN WHOLE OR
IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER VESTING CRITERIA AS THE
ADMINISTRATOR MAY DETERMINE AND WHICH MAY BE SETTLED FOR CASH, SHARES OR OTHER
SECURITIES OR A COMBINATION OF THE FOREGOING PURSUANT TO SECTION 13.


(CC)         “PLAN” MEANS THIS 2007 DIRECTOR STOCK INCENTIVE PLAN.


(DD)         “RESTRICTED STOCK” MEANS SHARES ISSUED PURSUANT TO A RESTRICTED
STOCK AWARD UNDER THE PLAN.


(EE)         “RESTRICTED STOCK UNIT” OR “RSU” MEANS A BOOKKEEPING ENTRY
REPRESENTING AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE, GRANTED
PURSUANT TO THE PLAN.  EACH RESTRICTED STOCK UNIT REPRESENTS AN UNFUNDED AND
UNSECURED OBLIGATION OF THE COMPANY.


(FF)           “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


(GG)         “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 18 HEREOF.


(HH)         “STOCK APPRECIATION RIGHT” MEANS AN AWARD GRANTED UNDER THE PLAN,
GRANTED ALONE OR IN CONNECTION WITH AN OPTION, THAT IS DESIGNATED AS A STOCK
APPRECIATION RIGHT.


(II)           “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


3.             STOCK SUBJECT TO THE PLAN.


(A)           PLAN POOL.  THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE
GRANTED PURSUANT TO AWARDS UNDER THE PLAN IS SEVEN HUNDRED-FIFTY THOUSAND
(750,000) SHARES.  THE SHARES MAY BE AUTHORIZED, BUT UNISSUED, OR REACQUIRED
COMMON STOCK.


(B)           LAPSED AWARDS.  IF AN AWARD EXPIRES OR BECOMES UNEXERCISABLE
WITHOUT HAVING BEEN EXERCISED IN FULL, IS SURRENDERED PURSUANT TO AN EXCHANGE
PROGRAM, OR, WITH RESPECT TO PERFORMANCE SHARES, PERFORMANCE UNITS, RESTRICTED
STOCK OR RESTRICTED STOCK UNITS, IS FORFEITED TO OR REPURCHASED BY THE COMPANY
DUE TO FAILURE TO VEST, THE UNPURCHASED SHARES (OR FOR AWARDS OTHER THAN OPTIONS
OR STOCK APPRECIATION RIGHTS THE FORFEITED OR REPURCHASED SHARES) WHICH WERE
SUBJECT THERETO WILL BECOME AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN
(UNLESS THE PLAN HAS TERMINATED).  SHARES THAT HAVE ACTUALLY BEEN ISSUED UNDER
THE PLAN UNDER ANY AWARD WILL NOT BE RETURNED TO THE PLAN AND WILL NOT BECOME
AVAILABLE FOR FUTURE DISTRIBUTION UNDER THE PLAN; PROVIDED, HOWEVER, THAT IF
SHARES ISSUED PURSUANT TO AWARDS ARE REPURCHASED BY THE COMPANY OR ARE FORFEITED
TO THE COMPANY DUE TO THEIR FAILURE TO VEST, SUCH SHARES WILL BECOME AVAILABLE
FOR FUTURE GRANT UNDER THE PLAN.  SHARES USED TO PAY THE EXERCISE PRICE OF AN
AWARD OR TO SATISFY THE MINIMUM STATUTORY WITHHOLDING OBLIGATIONS RELATED TO AN
AWARD WILL NOT BECOME


 

4

--------------------------------------------------------------------------------


 


AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE PLAN.  TO THE EXTENT AN AWARD UNDER
THE PLAN IS PAID OUT IN CASH RATHER THAN SHARES, SUCH CASH PAYMENT WILL NOT
RESULT IN REDUCING THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN.


4.     ADMINISTRATION.  THE PLAN WILL BE ADMINISTERED BY (A) THE BOARD OR (B) A
COMMITTEE, WHICH WILL BE CONSTITUTED TO SATISFY APPLICABLE LAWS.  SUBJECT TO THE
PROVISIONS OF THE PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC
DUTIES DELEGATED BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR WILL HAVE THE
AUTHORITY, IN ITS DISCRETION: (I) TO DETERMINE THE FAIR MARKET VALUE; (II) TO
CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED PURSUANT TO THE
PLAN; (III) TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THE PLAN, INCLUDING THE ABILITY TO ACCELERATE THE VESTING OF AWARDS GRANTED TO
OUTSIDE DIRECTORS WHO WILL NOT STAND FOR REELECTION; (IV) TO MAKE SUCH OTHER
DETERMINATIONS AND TAKE SUCH OTHER ACTIONS AS PERMITTED UNDER THE PLAN; (V) TO
DETERMINE THE TERMS AND CONDITIONS OF ANY, AND, WITH THE APPROVAL OF THE
SHAREHOLDERS IF NECESSARY, TO INSTITUTE ANY EXCHANGE PROGRAM AND (VI) TO MAKE
ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR ADMINISTERING THE
PLAN.  THE ADMINISTRATOR’S DECISIONS, DETERMINATIONS AND INTERPRETATIONS WILL BE
FINAL AND BINDING ON ALL PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


5.     GRANTS OF AWARDS UNDER THE PLAN.


(A)           PROCEDURE FOR GRANTS.  ALL GRANTS OF AWARDS TO OUTSIDE DIRECTORS
UNDER THIS PLAN SHALL BE MADE STRICTLY IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:


(B)           TYPE OF OPTION.  IF OPTIONS ARE GRANTED PURSUANT TO THE PLAN THEY
WILL BE NONSTATUTORY STOCK OPTIONS AND, EXCEPT AS OTHERWISE PROVIDED HEREIN,
WILL BE SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THE PLAN.


(C)           ELIGIBILITY FOR AWARDS.  AN OUTSIDE DIRECTOR IS ELIGIBLE FOR
AWARDS UNDER THE PLAN (IS AN “ELIGIBLE OUTSIDE DIRECTOR”) IF SUCH PERSON:


(I)    IS FIRST ELECTED AS AN OUTSIDE DIRECTOR ON OR FOLLOWING THE DATE THIS
PLAN IS ADOPTED BY THE BOARD; OR


(II)   IS DESIGNATED BY THE BOARD OF DIRECTORS AS AN ELIGIBLE OUTSIDER DIRECTOR.


(D)           INITIAL OPTION AWARD.  EACH PERSON WHO FIRST BECOMES AN OUTSIDE
DIRECTOR ON OR FOLLOWING THE DATE THIS PLAN IS ADOPTED BY THE BOARD WILL
AUTOMATICALLY BE GRANTED AN OPTION TO PURCHASE FIFTY THOUSAND (50,000) SHARES
(THE “INITIAL OPTION AWARD”) UPON THE LATER OF (X) THE DATE SUCH PERSON FIRST
BECOMES AN OUTSIDE DIRECTOR, WHETHER THROUGH ELECTION BY THE SHAREHOLDERS OF THE
COMPANY OR APPOINTMENT BY THE BOARD TO FILL A VACANCY AND (Y) THE DATE THAT THE
PLAN IS APPROVED BY THE SHAREHOLDERS OF THE COMPANY; PROVIDED, HOWEVER, THAT AN
INSIDE DIRECTOR WHO CEASES TO BE AN INSIDE DIRECTOR, BUT WHO REMAINS A DIRECTOR,
WILL NOT RECEIVE AN INITIAL OPTION AWARD.


(E)           ANNUAL OPTION AWARD.  EACH ELIGIBLE OUTSIDE DIRECTOR WILL BE
AUTOMATICALLY GRANTED AN OPTION TO PURCHASE TWELVE THOUSAND (12,000) SHARES (AN
“ANNUAL


 

5

--------------------------------------------------------------------------------


 


OPTION AWARD”) ON THE DATE OF EACH ANNUAL GENERAL MEETING OF THE COMPANY
BEGINNING IN 2007, IF AS OF SUCH DATE, SUCH ELIGIBLE OUTSIDE DIRECTOR HAS SERVED
ON THE BOARD FOR AT LEAST THE PRECEDING SIX (6) MONTHS.


(F)            TERMS.  THE TERMS OF EACH AWARD GRANTED PURSUANT TO THE PLAN WILL
BE AS FOLLOWS:


(I)    IF THE AWARD IS AN OPTION, THE TERM OF THE AWARD WILL BE TEN (10) YEARS;
PROVIDED, HOWEVER, THAT THE OPTION MAY EXPIRE EARLIER PURSUANT TO SECTION 8
HEREOF.


(II)   TO THE EXTENT NOT IN CONFLICT WITH THE TERMS OF THIS SECTION, THE OTHER
TERMS AND CONDITIONS OF THE PLAN WILL APPLY TO AWARDS GRANTED PURSUANT TO THIS
SECTION.


(G)           ACCELERATION OF AWARDS.  IF A PARTICIPANT’S STATUS AS A SERVICE
PROVIDER TERMINATES AS RESULT OF THE PARTICIPANT’S DEATH OR DISABILITY, EACH
OUTSTANDING AWARD GRANTED TO THE PARTICIPANT UNDER THE PLAN SHALL BE IMMEDIATELY
VESTED IN FULL AS OF THE DATE OF SUCH TERMINATION.


(H)           FORM AND TIMING OF PAYMENT.  PAYMENT OF EARNED PERFORMANCE UNITS
OR RESTRICTED STOCK UNITS GRANTED UNDER THE PLAN WILL BE MADE AS SOON AS
PRACTICABLE AFTER THE APPLICABLE VESTING DATE.  ON THE DATE SET FORTH IN THE
AWARD AGREEMENT, ALL UNVESTED PERFORMANCE UNITS OR RESTRICTED STOCK UNITS WILL
BE FORFEITED TO THE COMPANY.


(I)            AMENDMENT.  THE ADMINISTRATOR IN ITS DISCRETION MAY CHANGE AND
OTHERWISE REVISE THE TERMS OF AWARDS GRANTED UNDER THIS PLAN FOR AWARDS GRANTED
ON OR AFTER THE DATE THE ADMINISTRATOR DETERMINES TO MAKE ANY SUCH CHANGE OR
REVISION, INCLUDING, WITHOUT LIMITATION, THE ALLOCATION BETWEEN TYPES OF EQUITY
AWARDS, THE NUMBER OF SHARES SUBJECT TO SUCH AWARDS, THE VESTING SCHEDULE AND
THE EXERCISE OR PURCHASE PRICE THEREOF.  THE ADMINISTRATOR WILL DETERMINE FROM
TIME TO TIME WHETHER OTHER SERVICE BY DIRECTORS ON COMMITTEES OF THE BOARD NOT
COVERED BY THE PLAN WARRANTS GRANTS OF AWARDS FOR SUCH SERVICE, AND WILL HAVE
THE POWER AND AUTHORITY TO MODIFY THE PLAN FROM TIME TO TIME TO ESTABLISH
NON-DISCRETIONARY, AUTOMATIC AWARD GRANTS TO BE MADE TO SUCH COMMITTEE MEMBERS
ON SUCH TERMS AND AT SUCH TIMES AS THE ADMINISTRATOR WILL DETERMINE.


6.             CONSIDERATION.  THE CONSIDERATION TO BE PAID FOR THE SHARES TO BE
ISSUED UPON EXERCISE OF AN AWARD OR THE PURCHASE OF SHARES THEREUNDER SHALL
CONSIST ENTIRELY OF: (I) CASH; (II) CHECK; (III) OTHER SHARES, PROVIDED THAT
SUCH SHARES HAVE A FAIR MARKET VALUE ON THE DATE OF SURRENDER EQUAL TO THE
AGGREGATE EXERCISE OR PURCHASE PRICE OF THE SHARES AS TO WHICH SUCH AWARDS SHALL
BE EXERCISED AND PROVIDED THAT ACCEPTING SUCH SHARES, IN THE SOLE DISCRETION OF
THE ADMINISTRATOR, SHALL NOT RESULT IN ANY ADVERSE ACCOUNTING CONSEQUENCES TO
THE COMPANY; (IV) CONSIDERATION RECEIVED BY THE COMPANY UNDER A BROKER-ASSISTED
(OR OTHER) CASHLESS EXERCISE PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION
WITH THE PLAN; (V) SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR THE
ISSUANCE OF SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS; OR (VI) ANY
COMBINATION OF THE FOREGOING METHODS OF PAYMENT.

 

6

--------------------------------------------------------------------------------


 


7.             EXERCISE OF OPTIONS OR STOCK APPRECIATION RIGHTS.  ANY OPTION OR
STOCK APPRECIATION RIGHT GRANTED HEREUNDER WILL BE EXERCISABLE AS SET FORTH IN
SECTION 5 HEREOF; PROVIDED, HOWEVER, THAT NO OPTION OR STOCK APPRECIATION RIGHT
SHALL BE EXERCISABLE UNTIL SHAREHOLDER APPROVAL OF THE PLAN IN ACCORDANCE WITH
SECTION 25 HEREOF HAS BEEN OBTAINED.  AN OPTION OR STOCK APPRECIATION RIGHT MAY
NOT BE EXERCISED FOR A FRACTION OF A SHARE.


AN OPTION OR STOCK APPRECIATION RIGHT WILL BE DEEMED EXERCISED WHEN THE COMPANY
RECEIVES: (I) NOTICE OF EXERCISE (IN SUCH FORM AS THE ADMINISTRATOR SPECIFY FROM
TIME TO TIME) FROM THE PERSON ENTITLED TO EXERCISE THE OPTION, AND (II) FULL
PAYMENT FOR THE SHARES WITH RESPECT TO WHICH THE OPTION OR STOCK APPRECIATION
RIGHT IS EXERCISED (TOGETHER WITH APPLICABLE TAX WITHHOLDINGS).  FULL PAYMENT
MAY CONSIST OF ANY CONSIDERATION AND METHOD OF PAYMENT AUTHORIZED UNDER THE PLAN
AND APPLICABLE LAW.  SHARES ISSUED UPON EXERCISE OF AN OPTION OR STOCK
APPRECIATION RIGHT WILL BE ISSUED IN THE NAME OF THE PARTICIPANT OR, IF
REQUESTED BY THE PARTICIPANT, IN THE NAME OF THE PARTICIPANT AND HIS OR HER
SPOUSE.  UNTIL THE SHARES ARE ISSUED (AS EVIDENCED BY THE APPROPRIATE ENTRY ON
THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY),
NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A SHAREHOLDER WILL
EXIST WITH RESPECT TO THE SHARES SUBJECT TO AN OPTION OR STOCK APPRECIATION
RIGHT, NOTWITHSTANDING THE EXERCISE OF THE OPTION OR STOCK APPRECIATION RIGHT,
AS APPLICABLE.  THE COMPANY WILL ISSUE (OR CAUSE TO BE ISSUED) SUCH SHARES
PROMPTLY AFTER THE OPTION OR STOCK APPRECIATION RIGHT, AS APPLICABLE IS
EXERCISED.  NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH
THE RECORD DATE IS PRIOR TO THE DATE THE SHARES ARE ISSUED.


EXERCISING AN OPTION OR STOCK APPRECIATION RIGHT IN ANY MANNER WILL DECREASE THE
NUMBER OF SHARES THEREAFTER AVAILABLE, BOTH FOR PURPOSES OF THE PLAN AND FOR
SALE UNDER THE OPTION OR STOCK APPRECIATION RIGHT, AS APPLICABLE, BY THE NUMBER
OF SHARES AS TO WHICH THE OPTION OR STOCK APPRECIATION RIGHT IS EXERCISED.


8.             TERMINATION OF STATUS AS A SERVICE PROVIDER.


(A)           TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.  IF A
PARTICIPANT CEASES TO BE A SERVICE PROVIDER, OTHER THAN TERMINATION AS A RESULT
OF THE PARTICIPANT’S DEATH OR DISABILITY, THE PARTICIPANT MAY EXERCISE HIS OR
HER OPTION OR STOCK APPRECIATION RIGHT, AS APPLICABLE, WITHIN NINETY (90) DAYS
FOLLOWING SUCH TERMINATION TO THE EXTENT THAT THE OPTION OR STOCK APPRECIATION
RIGHT, AS APPLICABLE, IS VESTED ON THE DATE OF TERMINATION (BUT IN NO EVENT
LATER THAN THE EXPIRATIONOF THE TERM OF SUCH AWARD, AS SET FORTH IN THE AWARD
AGREEMENT).  IF ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED AS TO
HIS OR HER ENTIRE OPTION OR STOCK APPRECIATION RIGHT, AS APPLICABLE, THE SHARES
COVERED BY THE UNVESTED PORTION OF THE AWARD WILL REVERT TO THE PLAN.  IF AFTER
TERMINATION THE PARTICIPANT DOES NOT EXERCISE HIS OR HER OPTION OR STOCK
APPRECIATION RIGHT, AS APPLICABLE, WITHIN THE ABOVE-SPECIFIED TIME PERIOD, THE
AWARD WILL TERMINATE, AND THE SHARES COVERED BY SUCH AWARD WILL REVERT TO THE
PLAN.


(B)           DEATH OR DISABILITY OF PARTICIPANT.  IF A PARTICIPANT CEASES TO BE
A SERVICE PROVIDER AS A RESULT OF THE PARTICIPANT’S DEATH OR DISABILITY, THE
OPTION OR STOCK APPRECIATION RIGHT, AS APPLICABLE, MAY BE EXERCISED FOLLOWING
THE PARTICIPANT’S TERMINATION WITHIN SIX (6) MONTHS FOLLOWING THE DATE OF SUCH
TERMINATION TO THE EXTENT THAT THE OPTION OR STOCK APPRECIATION RIGHT, AS
APPLICABLE, IS VESTED ON THE DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE
EXPIRATION

7

--------------------------------------------------------------------------------


 


OF THE TERM OF SUCH AWARD AS SET FORTH IN THE AWARD AGREEMENT), BY THE
PARTICIPANT OR, IN THE CASE OF THE PARTICIPANT’S DEATH, THE PARTICIPANT’S
DESIGNATED BENEFICIARY, PROVIDED SUCH BENEFICIARY HAS BEEN DESIGNATED PRIOR TO
PARTICIPANT’S DEATH IN A FORM ACCEPTABLE TO THE ADMINISTRATOR.  IF NO SUCH
BENEFICIARY HAS BEEN DESIGNATED BY THE PARTICIPANT, THEN SUCH AWARD MAY BE
EXERCISED BY THE PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE OR BY THE
PERSON(S) TO WHOM THE AWARD IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL OR
IN ACCORDANCE WITH THE LAWS OF DESCENT AND DISTRIBUTION.  IF THE OPTION OR STOCK
APPRECIATION RIGHT, AS APPLICABLE, IS NOT SO EXERCISED WITHIN THE
ABOVE-SPECIFIED TIME PERIOD, THE OPTION WILL TERMINATE, AND THE SHARES COVERED
BY SUCH AWARD WILL REVERT TO THE PLAN.


9.             OPTIONS.


(A)           GRANT OF OPTIONS.  SUBJECT TO THE TERMS AND PROVISIONS OF THE PLAN
AND PURSUANT TO SECTION 5(I), THE ADMINISTRATOR, MAY CHANGE OR ADD AUTOMATIC
AWARDS GRANTED PURSUANT TO SECTION 5 TO INCLUDE DIFFERENT OR ADDITIONAL AWARDS
OF OPTIONS IN SUCH AMOUNTS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL
DETERMINE.


(B)           TERMS.  THE TERMS OF EACH OPTION GRANTED PURSUANT TO THE PLAN WILL
BE AS FOLLOWS:


(I)    THE TERM OF AN OPTION WILL BE TEN (10) YEARS; PROVIDED, HOWEVER, THAT THE
OPTION MAY EXPIRE EARLIER PURSUANT TO SECTION 8 HEREOF.


(II)   THE PER SHARE EXERCISE PRICE FOR SHARES SUBJECT TO OPTIONS WILL BE ONE
HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE ON THE GRANT DATE.


(III)  SUBJECT TO SECTION 5(G) AND SECTION 18, EACH INITIAL OPTION AWARD WILL
VEST AND BECOME EXERCISABLE AS TO ONE-THIRD (1/3RD) OF THE SHARES SUBJECT TO THE
OPTION ON THE THE ONE-YEAR ANNIVERSARY OF THE DATE OF GRANT (OR ON THE LAST DAY
OF THE MONTH, IF THERE IS NO CORRESPONDING DATE); AS TO AN ADDITIONAL ONE-THIRD
(1/3RD) OF THE SHARES SUBJECT TO THE OPTION ON THE SECOND ANNUAL ANNIVERSARY OF
THE DATE OF GRANT THEREAFTER (OR ON THE LAST DAY OF THE MONTH, IF THERE IS NO
CORRESPONDING DATE); AND AS TO AN FINAL ONE-THIRD (1/3RD) OF THE SHARES SUBJECT
TO THE OPTION ON THE THIRD ANNUAL ANNIVERSARY OF THE DATE OF GRANT THEREAFTER
(OR ON THE LAST DAY OF THE MONTH, IF THERE IS NO CORRESPONDING DATE); PROVIDED
THAT THE OUTSIDE DIRECTOR CONTINUES TO SERVE AS A SERVICE PROVIDER THROUGH EACH
APPLICABLE VESTING DATE.


(IV)  SUBJECT TO SECTION 5(G) AND SECTION 18, EACH ANNUAL OPTION AWARD WILL VEST
AND BECOME EXERCISABLE AS TO ONE HUNDRED PERCENT (100%) OF THE SHARES SUBJECT TO
THE OPTION ON THE EARLIER OF THE NEXT ANNUAL GENERAL MEETING OR THE ONE YEAR
ANNIVERSARY OF THE OPTION GRANT DATE (OR ON THE LAST DAY OF THE MONTH, IF THERE
IS NO CORRESPONDING DATE), PROVIDED THAT THE OUTSIDE DIRECTOR CONTINUES TO SERVE
AS A SERVICE PROVIDER THROUGH SUCH DATE.


(C)           OPTION AGREEMENT.  EACH OPTION WILL BE EVIDENCED BY AN AWARD
AGREEMENT THAT WILL SPECIFY THE VESTING CRITERIA, THE NUMBER OF SHARES COVERED
BY THE AWARD, THE APPLICABLE VESTING SCHEDULE, AND SUCH OTHER TERMS AND
CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.

8

--------------------------------------------------------------------------------


 


(D)           EXPIRATION OF OPTIONS.  AN OPTION GRANTED UNDER THE PLAN WILL
EXPIRE UPON THE DATE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
AND SET FORTH IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE RULES
OF SECTION 8 ALSO WILL APPLY TO OPTIONS.


10.          RESTRICTED STOCK.


(A)           GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS OF
THE PLAN AND PURSUANT TO SECTION 5(I), THE ADMINISTRATOR, MAY CHANGE OR ADD
AUTOMATIC AWARDS GRANTED PURSUANT TO SECTION 5 TO INCLUDE AWARDS OF RESTRICTED
STOCK IN SUCH AMOUNTS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL
DETERMINE.


(B)           RESTRICTED STOCK AGREEMENT.  EACH AWARD OF RESTRICTED STOCK WILL
BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE VESTING CRITERIA,
NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE; PROVIDED, HOWEVER, THAT
AN AWARD OF RESTRICTED STOCK SHALL NOT BE FULLY VESTED BEFORE A PERIOD OF
RESTRICTION (“PERIOD OF RESTRICTION”) OF A MINIMUM OF THREE (3) YEARS.  VESTING
SHALL BE NO MORE FAVORABLE THAN PRO RATA AND OCCUR AS TO NO MORE THAN 1/3RD OF
THE NUMBER OF THE SHARES ON EACH ONE-YEAR ANNIVERSARY OF THE GRANT DATE.  UNLESS
THE ADMINISTRATOR DETERMINES OTHERWISE, THE COMPANY AS ESCROW AGENT WILL HOLD
SHARES OF RESTRICTED STOCK UNTIL THE RESTRICTIONS ON SUCH SHARES HAVE LAPSED.


(C)           OTHER RESTRICTIONS.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
MAY IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED STOCK AS IT MAY DEEM
ADVISABLE OR APPROPRIATE.


(D)           REMOVAL OF RESTRICTIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 8, SHARES OF RESTRICTED STOCK COVERED BY EACH RESTRICTED STOCK GRANT
MADE UNDER THE PLAN WILL BE RELEASED FROM ESCROW AS SOON AS PRACTICABLE AFTER
THE LAST DAY OF THE PERIOD OF RESTRICTION OR AT SUCH OTHER TIME AS THE
ADMINISTRATOR MAY DETERMINE.


(E)           VOTING RIGHTS.  DURING THE PERIOD OF RESTRICTION, PARTICIPANTS
HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL VOTING
RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE.


(F)            DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE PERIOD OF
RESTRICTION, PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK WILL BE ENTITLED TO
RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO SUCH SHARES,
UNLESS THE ADMINISTRATOR PROVIDES OTHERWISE.  IF ANY SUCH DIVIDENDS OR
DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES WILL BE SUBJECT TO THE SAME
RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF RESTRICTED
STOCK WITH RESPECT TO WHICH THEY WERE PAID.


(G)           RETURN OF RESTRICTED STOCK TO COMPANY.  ON THE DATE SET FORTH IN
THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH RESTRICTIONS HAVE NOT LAPSED
WILL REVERT TO THE COMPANY AND AGAIN WILL BECOME AVAILABLE FOR GRANT UNDER THE
PLAN.

 

9

--------------------------------------------------------------------------------


 


11.          RESTRICTED STOCK UNITS.


(A)           GRANT.  SUBJECT TO THE TERMS AND PROVISIONS OF THE PLAN AND
PURSUANT TO SECTION 5(I), THE ADMINISTRATOR, MAY CHANGE OR ADD AUTOMATIC AWARDS
GRANTED PURSUANT TO SECTION 5 TO INCLUDE DIFFERENT OR ADDITIONAL AWARDS OF
RESTRICTED STOCK UNITS IN SUCH AMOUNTS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, WILL DETERMINE.


(B)           RESTRICTED STOCK UNIT AGREEMENT.  EACH AWARD OF RESTRICTED STOCK
UNITS WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE VESTING
CRITERIA, THE NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND CONDITIONS AS
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.


(C)           VESTING CRITERIA AND OTHER TERMS.  THE ADMINISTRATOR WILL SET
VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON THE EXTENT TO WHICH THE
CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF RESTRICTED STOCK UNITS THAT WILL
BE PAID OUT TO THE PARTICIPANT.  THE ADMINISTRATOR MAY SET VESTING CRITERIA
BASED UPON THE ACHIEVEMENT OF COMPANY-WIDE, BUSINESS UNIT, OR INDIVIDUAL GOALS
(INCLUDING, BUT NOT LIMITED TO, CONTINUED EMPLOYMENT OR STATUS AS A SERVICE
PROVIDER), OR ANY OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS
DISCRETION.  AN AWARD OF RESTRICTED STOCK UNITS SHALL NOT BE FULLY VESTED UNTIL
A MINIMUM PERIOD OF THREE (3) YEARS FROM THE DATE OF GRANT.  VESTING SHALL BE NO
MORE FAVORABLE THAN PRO RATA AND OCCUR AS TO NO MORE THAN 1/3RD OF THE NUMBER OF
THE SHARES ON EACH ONE-YEAR ANNIVERSARY OF THE GRANT DATE.


(D)           FORM AND TIMING OF PAYMENT.  UPON MEETING THE APPLICABLE VESTING
CRITERIA, THE PARTICIPANT WILL BE ENTITLED TO RECEIVE A PAYOUT AS DETERMINED BY
THE ADMINISTRATOR.  PAYMENT OF EARNED RESTRICTED STOCK UNITS WILL BE MADE AS
SOON AS PRACTICABLE AFTER THE DATE(S) DETERMINED BY THE ADMINISTRATOR AND SET
FORTH IN THE AWARD AGREEMENT.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY
ONLY SETTLE EARNED RESTRICTED STOCK UNITS IN CASH, SHARES, OR A COMBINATION OF
BOTH.


(E)           CANCELLATION.  ON THE DATE SET FORTH IN THE AWARD AGREEMENT, ALL
UNEARNED RESTRICTED STOCK UNITS WILL BE FORFEITED TO THE COMPANY.


12.          STOCK APPRECIATION RIGHTS.


(A)           GRANT OF STOCK APPRECIATION RIGHTS.  SUBJECT TO THE TERMS AND
PROVISIONS OF THE PLAN AND PURSUANT TO SECTION 5(I), THE ADMINISTRATOR, MAY
CHANGE OR ADD AUTOMATIC AWARDS GRANTED PURSUANT TO SECTION 5 TO INCLUDE AWARDS
OF STOCK APPRECIATION RIGHTS.


(B)           STOCK APPRECIATION RIGHT AGREEMENT.  EACH STOCK APPRECIATION RIGHT
GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE EXERCISE
PRICE, THE TERM OF THE STOCK APPRECIATION RIGHT, THE CONDITIONS OF EXERCISE, AND
SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION,
WILL DETERMINE.


(C)           EXERCISE PRICE.  THE PER SHARE EXERCISE PRICE FOR THE SHARES TO BE
ISSUED PURSUANT TO EXERCISE OF A STOCK APPRECIATION RIGHT WILL BE ONE HUNDRED
PERCENT (100%) OF THE FAIR MARKET VALUE ON THE DATE OF GRANT.


(D)           EXPIRATION OF STOCK APPRECIATION RIGHTS.  A STOCK APPRECIATION
RIGHT GRANTED UNDER THE PLAN WILL EXPIRE UPON THE DATE DETERMINED BY THE
ADMINISTRATOR, IN ITS SOLE

10

--------------------------------------------------------------------------------


 


DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, THE RULES OF SECTION 8 ALSO WILL APPLY TO STOCK APPRECIATION RIGHTS.


(E)           PAYMENT OF STOCK APPRECIATION RIGHT AMOUNT.  UPON EXERCISE OF A
STOCK APPRECIATION RIGHT, A PARTICIPANT WILL BE ENTITLED TO RECEIVE PAYMENT FROM
THE COMPANY IN AN AMOUNT DETERMINED BY MULTIPLYING:


(I)    THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF
EXERCISE OVER THE EXERCISE PRICE; TIMES


(II)   THE NUMBER OF SHARES WITH RESPECT TO WHICH THE STOCK APPRECIATION RIGHT
IS EXERCISED.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.


13.          PERFORMANCE UNITS AND PERFORMANCE SHARES.


(A)           GRANT OF PERFORMANCE UNITS/SHARES.  PERFORMANCE UNITS AND
PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME
TO TIME, AS WILL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION. 
THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION IN DETERMINING THE NUMBER OF
PERFORMANCE UNITS AND PERFORMANCE SHARES GRANTED TO EACH PARTICIPANT.


(B)           VALUE OF PERFORMANCE UNITS/SHARES.  EACH PERFORMANCE UNIT WILL
HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE ADMINISTRATOR ON OR BEFORE THE
DATE OF GRANT.  EACH PERFORMANCE SHARE WILL HAVE AN INITIAL VALUE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


(C)           PERFORMANCE OBJECTIVES AND OTHER TERMS.  THE ADMINISTRATOR WILL
SET PERFORMANCE OBJECTIVES OR OTHER VESTING PROVISIONS (INCLUDING, WITHOUT
LIMITATION, CONTINUED STATUS AS A SERVICE PROVIDER) IN ITS DISCRETION WHICH,
DEPENDING ON THE EXTENT TO WHICH THEY ARE MET, WILL DETERMINE THE NUMBER OR
VALUE OF PERFORMANCE UNITS/SHARES THAT WILL BE PAID OUT TO THE SERVICE
PROVIDERS.  THE TIME PERIOD DURING WHICH THE PERFORMANCE OBJECTIVES OR OTHER
VESTING PROVISIONS MUST BE MET WILL BE CALLED THE “PERFORMANCE PERIOD.”  THE
DURATION OF A PERFORMANCE PERIOD SHALL BE NO LESS THAN THREE (3) YEARS.  VESTING
SHALL BE NO MORE FAVORABLE THAN PRO RATA AND OCCUR AS TO NO MORE THAN 1/3RD OF
THE NUMBER OF THE SHARES ON EACH ONE-YEAR ANNIVERSARY OF THE GRANT DATE.  EACH
AWARD OF PERFORMANCE UNITS/SHARES WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT
WILL SPECIFY THE PERFORMANCE PERIOD, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.  THE ADMINISTRATOR MAY
SET PERFORMANCE OBJECTIVES BASED UPON THE ACHIEVEMENT OF COMPANY-WIDE,
DIVISIONAL, OR INDIVIDUAL GOALS, APPLICABLE FEDERAL OR STATE SECURITIES LAWS, OR
ANY OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION.


(D)           EARNING OF PERFORMANCE UNITS/SHARES.  AFTER THE APPLICABLE
PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE UNITS/SHARES WILL BE
ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE UNITS/SHARES EARNED BY
THE PARTICIPANT OVER THE PERFORMANCE PERIOD,

11

--------------------------------------------------------------------------------


 


TO BE DETERMINED AS A FUNCTION OF THE EXTENT TO WHICH THE CORRESPONDING
PERFORMANCE OBJECTIVES OR OTHER VESTING PROVISIONS HAVE BEEN ACHIEVED.  AFTER
THE GRANT OF A PERFORMANCE UNIT/SHARE, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY REDUCE OR WAIVE ANY PERFORMANCE OBJECTIVES OR OTHER VESTING
PROVISIONS FOR SUCH PERFORMANCE UNIT/SHARE.


(E)           FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES.  PAYMENT
OF EARNED PERFORMANCE UNITS/SHARES WILL BE MADE AS SOON AS PRACTICABLE AFTER THE
EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PAY EARNED PERFORMANCE UNITS/SHARES IN THE FORM OF CASH, IN
SHARES (WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE VALUE OF THE
EARNED PERFORMANCE UNITS/SHARES AT THE CLOSE OF THE APPLICABLE PERFORMANCE
PERIOD) OR IN A COMBINATION THEREOF.


(F)            CANCELLATION OF PERFORMANCE UNITS/SHARES.  ON THE DATE SET FORTH
IN THE AWARD AGREEMENT, ALL UNEARNED OR UNVESTED PERFORMANCE UNITS/SHARES WILL
BE FORFEITED TO THE COMPANY, AND AGAIN WILL BE AVAILABLE FOR GRANT UNDER THE
PLAN.


14.          NONTRANSFERABILITY OF AWARDS.  AN AWARD MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE
LIFETIME OF THE PARTICIPANT, ONLY BY THE PARTICIPANT.


15.          AWARDS GENERALLY.


(A)           LIMITATIONS.  AWARDS MAY BE GRANTED ONLY TO OUTSIDE DIRECTORS.


(B)           SHARES.  IN THE EVENT THAT ANY AWARD GRANTED UNDER THE PLAN WOULD
CAUSE THE NUMBER OF SHARES SUBJECT TO OUTSTANDING AWARDS PLUS THE NUMBER OF
SHARES PREVIOUSLY ISSUED PURSUANT TO AN AWARD TO EXCEED THE NUMBER OF SHARES
AVAILABLE FOR ISSUANCE UNDER THE PLAN PURSUANT TO SECTION 3, THEN THE REMAINING
SHARES AVAILABLE FOR AWARD GRANT WILL BE ALLOCATED ON A PRO RATA BASIS.  NO
FURTHER GRANTS WILL BE MADE UNTIL SUCH TIME, IF ANY, AS ADDITIONAL SHARES BECOME
AVAILABLE FOR GRANT UNDER THE PLAN THROUGH ACTION OF THE BOARD OR THE
SHAREHOLDERS TO INCREASE THE NUMBER OF SHARES WHICH MAY BE ISSUED UNDER THE PLAN
OR THROUGH THE FORFEITURE OF SHARES ISSUED PURSUANT TO AWARDS PREVIOUSLY GRANTED
HEREUNDER AS PROVIDED IN SECTION 3 HEREOF.


16.          NO GUARANTEE OF CONTINUED SERVICE.  THE PLAN SHALL NOT CONFER UPON
ANY PARTICIPANT ANY RIGHTS WITH RESPECT TO CONTINUATION OF SERVICE AS A DIRECTOR
OR OTHER SERVICE PROVIDER OR NOMINATION TO SERVE AS A DIRECTOR, NOR SHALL IT
INTERFERE IN ANY WAY WITH ANY RIGHTS WHICH THE DIRECTOR OR THE COMPANY MAY HAVE
TO TERMINATE THE DIRECTOR’S RELATIONSHIP WITH THE COMPANY AT ANY TIME.


17.          TERM OF PLAN.  THE PLAN WILL BECOME EFFECTIVE UPON THE EARLIER TO
OCCUR OF ITS ADOPTION BY THE BOARD OR ITS APPROVAL BY THE SHAREHOLDERS OF THE
COMPANY AS DESCRIBED IN SECTION 25 OF THE PLAN.  IT WILL CONTINUE IN EFFECT FOR
A TERM OF TEN (10) YEARS UNLESS SOONER TERMINATED UNDER SECTION 20 HEREOF.

12

--------------------------------------------------------------------------------


 


18.          DISSOLUTION, MERGER OR ASSET SALE.


(A)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR WILL NOTIFY EACH
PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION.  THE ADMINISTRATOR MAY DETERMINE THAT EACH OUTSTANDING OPTION SHALL
BE EXERCISABLE AS TO ALL OR ANY PART OF THE OPTION, INCLUDING SHARES AS TO WHICH
THE OPTION WOULD NOT OTHERWISE BE EXERCISABLE, FOR SUCH PERIOD AS DETERMINED BY
THE ADMINISTRATOR AND ENDING IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
PROPOSED ACTION.  TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, AN AWARD
WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


(B)           CHANGE IN CONTROL.  IN THE EVENT OF A MERGER OR CHANGE IN CONTROL,
EACH OUTSTANDING AWARD WILL BE TREATED AS THE ADMINISTRATOR DETERMINES,
INCLUDING, WITHOUT LIMITATION, THAT EACH AWARD BE ASSUMED OR AN EQUIVALENT
OPTION OR RIGHT SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR
SUBSIDIARY OF THE SUCCESSOR CORPORATION; PROVIDED, HOWEVER, THAT IN ALL CASES,
UPON A CHANGE IN CONTROL THE PARTICIPANT WILL FULLY VEST IN AND HAVE THE RIGHT
TO EXERCISE ALL OF HIS OR HER OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS,
INCLUDING SHARES AS TO WHICH SUCH AWARDS WOULD NOT OTHERWISE BE VESTED OR
EXERCISABLE, ALL RESTRICTIONS ON RESTRICTED STOCK AND RESTRICTED STOCK UNITS
WILL LAPSE (SO AS TO BECOME ONE HUNDRED PERCENT (100%) VESTED), AND, WITH
RESPECT TO AWARDS WITH PERFORMANCE-BASED VESTING, ALL PERFORMANCE GOALS OR OTHER
VESTING CRITERIA WILL BE DEEMED ACHIEVED AT ONE HUNDRED PERCENT (100%) OF TARGET
LEVELS AND ALL OTHER TERMS AND CONDITIONS MET.  THE ADMINISTRATOR WILL NOT BE
REQUIRED TO TREAT ALL AWARDS SIMILARLY IN THE TRANSACTION.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Performance Share, Performance Unit, or Restricted Stock Unit, for each Share
subject to such Award (or in the case of an Award settled in cash, the number of
implied shares determined by dividing the value of the Award by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.

With respect to Awards that are assumed or substituted for, if on the date of or
following such assumption or substitution the Participant’s status as a Director
or a director of the successor corporation, as applicable, is terminated other
than upon a voluntary resignation by the Participant (unless such resignation is
at the request of the acquirer), then the Participant will fully vest in and
have the right to exercise Options as to all of the Shares underlying such
Award, including those Shares which would not otherwise be vested or
exercisable.

 

13

--------------------------------------------------------------------------------


 


19.          TIME OF GRANTING AWARDS.  THE DATE OF GRANT OF AN AWARD WILL, FOR
ALL PURPOSES, BE THE DATE DETERMINED IN ACCORDANCE WITH SECTIONS 5 HEREOF. 
NOTICE OF THE DETERMINATION SHALL BE GIVEN TO EACH PARTICIPANT TO WHOM AN AWARD
IS SO GRANTED WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


20.          AMENDMENT AND TERMINATION OF THE PLAN.


(A)           AMENDMENT AND TERMINATION.  THE ADMINISTRATOR MAY AT ANY TIME
AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.


(B)           SHAREHOLDER APPROVAL.  THE COMPANY WILL OBTAIN SHAREHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN WILL IMPAIR THE RIGHTS OF ANY PARTICIPANT,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE PARTICIPANT AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE PARTICIPANT AND THE
COMPANY.  TERMINATION OF THE PLAN WILL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO
EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO AWARDS GRANTED UNDER
THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


21.          CONDITIONS ON ISSUANCE OF SHARES.


(A)           LEGAL COMPLIANCE.  SHARES WILL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES WILL COMPLY WITH APPLICABLE LAWS AND WILL BE FURTHER
SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


(B)           INVESTMENT REPRESENTATIONS.  AS A CONDITION TO THE EXERCISE OF AN
AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


22.          INABILITY TO OBTAIN AUTHORITY.  THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, WILL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY WILL NOT HAVE BEEN OBTAINED.  THE COMPANY HAS NO OBLIGATION TO
REGISTER ANY SHARES ISSUED PURSUANT TO THIS PLAN UNDER THE SECURITIES LAWS OF
ANY JURISDICTION.


23.          RESERVATION OF SHARES.  THE COMPANY, DURING THE TERM OF THIS PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS WILL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


24.          AWARD AGREEMENT.  AWARDS WILL BE EVIDENCED BY WRITTEN AGREEMENTS IN
SUCH FORM AS THE ADMINISTRATOR WILL APPROVE.

14

--------------------------------------------------------------------------------


 


25.          SHAREHOLDER APPROVAL.  THE PLAN WILL BE SUBJECT TO APPROVAL BY THE
SHAREHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE PLAN IS
ADOPTED BY THE BOARD.  SUCH SHAREHOLDER APPROVAL WILL BE OBTAINED IN THE MANNER
AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.

15

--------------------------------------------------------------------------------